Citation Nr: 9902628
Decision Date: 01/29/99	Archive Date: 06/24/99

DOCKET NO. 96-42 837               DATE JAN 29, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUES

1. Entitlement to service connection for a cardiovascular
disability.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for reduced lung capacity, to
include secondary to asbestos exposure.

4. Entitlement to service connection for reduced visual acuity.

5. Entitlement to an increased evaluation for arthritis of both
hands, currently evaluated as 10 percent disabling.

6. Entitlement to an increased (compensable) evaluation for
residuals of the removal a left knee cyst.

7. Entitlement to an increased (compensable) evaluation for tinea
pigmentosa.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

REMAND

The veteran served on active duty from September 1967 to December
1993. This matter comes to the Board of Veterans' Appeals (Board)
on appeal from a June 1995 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issues certified for appellate consideration in this case
include the issue of entitlement to service connection for
bilateral hearing loss. However, the evidence of record does not
show that the veteran submitted a substantive appeal with regard to
this issue. Accordingly, this issue is no longer before the Board.
The Board further notes that although the issue of entitlement to
service connection for decreased visual acuity has not been
certified for appellate consideration, the veteran has perfected
his appeal with regard to this issue and it has been adequately
developed for appellate consideration.

In response to an April 1998 letter from the veteran inquiring
about a hearing and about representation, the Board sent to him a
July 1998 letter. In the correspondence, it was noted that in
October 1996, the veteran's representative canceled the veteran's
Travel Board hearing in lieu of a local hearing. The Board's letter
responded to questions regarding a Travel Board hearing by stating:

Processing of your appeal will be suspended for 30 days from the
date of this letter. If you do not respond within that time ....
the Board will assume that you would like to have another Travel
Board hearing scheduled. The Board will then take action to return
your file for the conduct of a hearing at the first opportunity.

No response was received from the veteran. It is assumed that he
desires a Travel Board hearing.

To ensure full compliance with due process requirements, the case
is REMANDED to the regional office (RO) for the following
development:

The RO should contact the veteran and schedule a hearing before a
Travel Board at the first opportunity possible.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1997) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV,

- 3 -
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

RENEE M. PELLETIER

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1996).

